Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 1 of 11 PagelD 1

FILED

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA- ORLANDO DIVISION
: 2018DEC 17 PH 3:48

 

Bradley Hackett, individually and on behalf of all others ST COURT
similarly situated, Civil oa vist. A i fale) ij oF F CY
Plaintiff, okedncais “CEL -UO0Ot-
& ACTION COMPLAINT
DEMAND FOR JURY TE UAL
“V.-
Quicken Loans, Inc.
John Does 1-25
Defendant(s).

 

 

Plaintiff Bradley Hackett (“Plaintif?” or “Hackett”) a Florida resident, brings this Ciuss
Action Complaint by and through his attorneys, as and for its Complaint against Defendant .
Quicken Loans, Inc. (“Defendant”), individually and on behalf of a class of all others similarly
situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information end
belief of Plaintiff's counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

INTRODUCTION/PRELIMINARY STATEMENT
1. Plaintiff brings this class action for damages, injunctive relief, and any other
available legal or equitable remedies, resulting from the illegal actions of Defendant Quicken
Loans, Inc. and its related entities, subsidiaries and agents in negligently, knowingly, and/or

willfully contacting Plaintiff's on Plaintiff's cellular telephone in violation of Section 227 et.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 2 of 11 PagelD 2

seg. of Title 47 of the United States Code, commonly referred to as the Telephone Consumer
Protection Act (“TCPA”), thereby invaliding Plaintiffs’ privacy.

2. The TCPA was designed to prevent texts and calls like the ones described within
this complaint, and to protect the privacy of citizens like the Plaintiff.

3. In enacting the TCPA, Congress intended to give consumers a choice as to how
creditors and telemarketers may call them, and made specific findings that “technologies that
might allow consumers to avoid receiving such calls are not universally available, are costly,
and are unlikely to be enforced, or place an inordinate burden on the consumer. TCPA Pub.
L. 102-243, Section 11.

4. Toward this end, Congress found that “banning such automated or prerecorded
telephone calls to the home, except when the receiving party consents to receiving the call or
when such calls are necessary in an emergency situation affecting the health and safety of the
consumer, is the only effective means of protecting telephone consumers from this nuisance
and privacy invasion Jd. at §12; see also Martin v. Leading Edge Recovery Solutions, LLC,
No. 11-C-5886, 2012 WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional
findings on TCPA’s purpose).

5. Congress also specifically found that “the evidence presented to the Congress
indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
regardless of the type of call...” Jd. at §§ 12-13. See also Mims, 132 S. Ct. at 744.

6. Case law and the FCC have made clear that a text message is considered a phone 7

call under the TCPA. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 955 (9th

Cir. 2009).
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 3 of 11 PagelD 3

7. With the advancement of technology, numerous courts have recognized the
TCPA’s applicability to unsolicited text messages to persons’ celi phones.

8. Every transmission of a text uses data and the longer the text message the more
data is used.

9. Once an unsolicited text message is received, not only is it a nuisance to the
receiver, but just as importantly that receiver is forced to incur unwanted messages and/or
data charges from their cell phone carrier.

10. As set forth herein that is exactly what occurred to plaintiff and other members of
the putative class.

11. Plaintiff and the members of the proposed class received unsolicited sales text
messages and incurred additional message and/or data charges to their cell phone accounts
all because Defendant wished to advertise and market its products and services for its own
benefit.

12. Defendants also violated the TCPA by failing to provide in every text message
advertisement sent an automated, interactive voice- and/or key press-activated opt-out

mechanism for the called person to make a do-not-call request.

PARTIES
13. Plaintiff is a resident of the State of Florida, County of Brevard, residing at 562 N
Wickham Road, Melbourne, Florida, 32935.
14. Defendant Quicken Loans, Inc. is a Florida business entity and is a “person” as the

term is defined by 47 U.S.C. § 153(39).
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 4 of 11 PagelD 4

15. Defendant Quicken Loans, Inc. conducts business in State of Florida and can: be
served care of its registered agent CT Corporation System, 1200 South Pine Island Road,
Plantation, Florida, 33324.

16. Defendants John Does 1-25, are fictitious names of individuals and businesses
alleged for the purpose of substituting names of Defendants whose identities will be

disclosed in discovery and should be made parties to this action.

JURISDICTION AND VENUE

17. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as
15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant
jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

18. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

19. To have standing in federal court, Plaintiff must have suffered a particularized and
concrete harm.

20. Unwanted texts and/or calls cause both tangible and intangible harms.

21. In the recent Supreme Court decision of Spokeo, Inc. v. Robins, 136 S. Ct. 1540
(May 16, 2016), the Court stated that one way to establish that an intangible injury is
concrete is to evaluate whether it “has a close relationship to a harm that has traditionally
been regarded as providing a basis for a lawsuit in English or American court.” Jd at *7. |

22. For example, invasion of privacy is an intangible harm that is recognized by the
common law and is recognized as a common law tort.

23. When enacting the TCPA, Congress stressed the purpose of protecting consumers’

privacy.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 5 of 11 PagelD 5..

24. As Senator Hollings, the Act’s sponsor, stated “Computerized calls are the scourge
of modern civilization. They wake us up in the morning; they interrupt our dinner at night;
they force the sick and elderly out of bed; they hound us until we want to rip the telephone
right out of the wall.” 137 Cong. Rec. 30,821-30,822 (1991).

25. Ina recent decision discussing Plaintiff's Article III standing for a TCPA claim, the
Second Circuit stated “Zeyse concluded that the plaintiffs receipt of an unconsented to
voicemail message was sufficient to establish a concrete injury. If an unauthorized voicemail
is concrete injury, then this Court fails to see how unauthorized text messages are not also
concrete injury. Therefore, this Court concludes—as Leyse, Zani, and Bell did in similar _
circumstances—that Plaintiffs have adequately alleged injury in fact sufficient to establish .
Article III standing. Melito v. Am. Eagle Outfitters, Inc., No. 14-CV-2440 (VEC), 2017 US.

Dist. LEXIS 146343, at *19 (S.D.N.Y. Sep. 8, 2017).

FACTUAL ALLEGATIONS

26. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully state herein with the same force and effect as if the same were set forth at length
herein.

27. On or around the month of September 2018, despite a lack of consent or prior
relationship with the Defendant, Plaintiff began receiving unsolicited text messages to his
wireless phone from Defendant.

28. Specifically, the text message was an unsolicited and unwanted message regarding

a health insurance service.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 6 of 11 PagelD 6

29. By texting the Plaintiff, the Plaintiff was harmed in the exact way that Congress
sought to protect in enacting the TCPA.

30. These unsolicited text messages placed to Plaintiffs wireless telephone were
placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
227 (a)(1), which had the capacity to produce or store numbers randomly or sequentially,
and to dial such numbers, to place text message calls to Plaintiff's cellular telephone.

31. The telephone number that Defendant, or its agents, texted was assigned to a
cellular telephone service for which Plaintiff incurred monthly charges pursuant to 47 U.S.C.
§ 227 (b)(1).

32. These text messages constitute calls that were not for emergency purposes as
defined by 47 U.S.C. § 227(b)(1)(A)(i).

33. Plaintiff did not provide Defendant or its agents prior express consent to receive
unsolicited text messages pursuant to 47 U.S.C. § 227 (b)(1)(A) and revoked any alleged
prior express consent, yet still continued to receive text messages.

34. These text messages by Defendant or its agents therefore violated 47 U.S.C. §
227(b)(1).

CLASS ACTION ALLEGATIONS
35. Plaintiffs represent, and are members of, the Class, consisting of:
a. All persons within the United States:
b. who received any unsolicited text message from Defendant or its agents ;
c. On their cellular telephones;
d. Through the use of any automatic telephone dialing system as set forth in 47

U.S.C. § 227(b)(1)(A)G).;
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 7 of 11 PagelD 7

e. Which text messages by Defendant or its agents were not made for emergency
purposes;

f. or with the recipients’ prior express consent;

g. within four years prior to the filing of this Complaint through the date of final
approval.

36. Defendant and its employees or agents are excluded from the Class. Plaintiffs do
not know the number of members in the Class, but identities of all class members are readily
ascertainable from the records of Defendants.

37. Plaintiffs and members of the Class were harmed by the acts of Defendant in at
least the following ways: Defendant illegally contacted Plaintiffs and the Class members via
their cellular telephones thereby causing Plaintiffs and the Class members to incur certain
cellular telephone charges or reduce cellular telephone time for which Plaintiffs and the
Class members previously paid, by having to retrieve or administer messages left by
Defendant during those illegal calls, and invading the privacy of said Plaintiffs and the Class
members. Plaintiffs and the Class members were damaged thereby. a

38. There is a well-defined community of interest in the questions of law and fact
involved affecting the parties to be represented. The questions of law and fact to the Class
predominate over questions which may affect individual Class members, including the
following:

a. Whether Defendants made any text messages (other than a call made for
emergency purposes or made with the prior express consent of the called party):
to Class members using any automatic telephone dialing system or an artificial
or prerecorded voice to any telephone number assigned to a telephone service; '

b. Whether Plaintiffs and the Class members were damaged thereby, and the
extent of damages for such violation; and

c. Whether Defendants should be enjoined from engaging in such conduct in th
future. LD
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 8 of 11 PagelD 8

39. As persons who received text messages from an automatic telephone dialing system
or an artificial or prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are
asserting claims that are typical of the Class. Plaintiffs will fairly and adequately represent
and protect the interests of the Class in that Plaintiffs have no interest antagonistic to any
member of the Class.

40. Plaintiffs and the members of the Class have all suffered irreparable harm as a
result of Defendant’s unlawful and wrongful conduct. Absent a class action, the Class will
continue to face the potential for irreparable harm. In addition, these violations of law will be
allowed to proceed without remedy and Defendant will likely continue such illegal conduct.
Because of the size of the individual Class member’s claims, few if any Class members
could afford to seek legal redress for the wrongs complained of herein.

41. A class action is a superior method for the fair and efficient adjudication of this
controversy. Class-wide damages are essential to induce Defendant to comply with federal
and law. The interest of Class members in individually controlling the prosecution of
separate claims against Defendants is small because the maximum statutory damages in an
individual action for violation of privacy are minimal. Management of these claims is likely
to present significantly fewer difficulties than those presented in many class claims.

42. Defendants have acted on grounds generally applicable to the Class, thereby
making appropriate final injunctive relief and corresponding declaratory relief with respect

to the Class as a whole.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 9 of 11 PagelD 9

FIRST CAUSE OF ACTION
(NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)
47 U.S.C. § 227 ET SEQ.

43. Plaintiff repeats, reiterates and incorporates the allegations contained in all of the
paragraphs of this Complaint with the same force and effect as if the same were set forth at
length herein.

44. The foregoing acts and omissions of Defendants constitute numerous and multiple
negligent violations of the TCPA, including but not limited to each and every one of the
above cited provisions of 47 U.S.C. § 227 et seq.

45. Asa result of Defendants negligent violations of 47 U.S.C. § 227 er seq., Plaintiffs
and the Class are entitled to an award of $500.00 in statutory damages for each and every
violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

46. Plaintiffs and the Class are also entitled to and seek injunctive relief prohibiting
such conduct in the future.
SECOND CAUSE OF ACTION
(KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
PROTECTION ACT) 47 U.S.C. § 227 ET SEQ.

47. Plaintiff repeats, reiterates and incorporates the allegations contained in all of the
paragraphs of this Complaint with the same force and effect as if the same were set forth at
length herein.

48. The foregoing acts and omissions of Defendants constitute numerous and multiple
negligent violations of the TCPA, including but not limited to each and every one of the

above cited provisions of 47 U.S.C. § 227 et seq.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 10 of 11 PagelD 10

49. Asa result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227 et
seq., Plaintiff and each of the Class are entitled to treble damages, as provided by statute, up
to $1,500.00 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
U.S.C. § 227(6)(3(C).

50. Plaintiffs and the Class are also entitled to and seek injunctive relief prohibiting

such conduct in the future.

DEMAND FOR TRIAL BY JURY
51. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

issues this complaint to which Plaintiff is or may be entitled to a jury trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Bradley Hackett demands judgment from the Defendant Quicken
Loans, Inc. as follows:
a) On the First Count for Negligent Violations of the TCPA, 47 U.S.C. §227 et seq.,
Plaintiff seeks: (i) for herself and each Class member $500.00 in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) as a result of
Defendant’s negligent violations of 47 U.S.C. § 227(b)(1); (ii) injunctive relief
prohibiting such conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A); and Gii)
any other relief the Court may deem just and proper; and
b) On the Second Count for Knowing and/or Willful Violation of the TCPA, 47 USC,
§227 et seq., Plaintiff seeks: (i) for herself and each Class member treble damages, as

provided by statute, up to $1,500.00 for each and every violation, pursuant to 47 U.S.C.
Case 6:18-cv-02151-PGB-DCI Document1 Filed 12/17/18 Page 11 of 11 PagelD 11

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C) as a result of Defendant’s willful and/or
knowing violations of 47 U.S.C. § 227(b)(1); Gi) injunctive relief prohibiting such
conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A); and any other relief the

Court may deem just and proper.

Dated: December 11, 2018
Respectfully Submitted,

ZEIG LAW FIRM, LLC

/s/ Justin Zeig
Justin Zeig, Esq.

3475 Sheridan Street, Ste 310
Hollywood, FL 33021

Phone: (754) 217-3084

Fax: (954) 272-7807
Justin@zeiglawfirm.com
Attorney for Plaintiff
